Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The previously elected invention and the invention of claim 14 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the invention of claim 14 can result in a materially different product. The steps of present claim 14 do not necessarily result in the previously elected invention. Claim 14 contains no step resulting in reinforcing fibers arranged within the substrate, the reinforcing fibers absent from the extension part and the planar part. Claim 14 can be used to make a product containing reinforcing fibers in each of the substrate, extension part, and planar part. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-2, 9, and 11-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 14, directed to the invention of 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed October 30th, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that claim 10 is rejoined since it contains all of the limitations of the allowed claims, while claim 14 is not rejoined since it does not contain all of the limitations of the allowed claims.

Reasons for Allowance

Claims 1-2 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Cowelchuk (US 2007/0224382 A1) and Kamiya (US 2013/0108835 A1).
To summarize the findings within Cowelchuk, Cowelchuk discloses an injection molded thermoplastic product (resin molding) comprising a first injection molded portion 36, a second injection molded portion 42, the second injection molded portion 42 extending from an end surface of the first injection molded portion 36 along the plate face direction of the substrate (Cowelchuk: Fig. 4; abstract; 
To summarize the findings within Kamiya, Kamiya discloses a molded structure comprising an injection-molded bracket (numeral 30 in Fig. 1 and numeral 6 in Fig. 6) connected to a base comprising wood fibers (reinforcing fibers, and furthermore, plant fibers in accordance with present claim 2) (Kamiya: abstract para. [0027]; Figs. 1 and 6). As depicted, the injection-molded bracket of Kamiya is arranged on a side of a surface of a planar base, the injection-molded bracket standing approximately perpendicularly to the plate face direction of the base (Kamiya: Fig. 6). Kamiya adjusts the density of its molded structure via adjustment of the amount of fibers in the respective base compared to the injection molded bracket, and in particular, Kamiya creates a fiber gradient in order to provide a strengthened connection between the base and the injection molded bracket (Kamiya: para. [0030], [0032], and [0050]). The injection molded bracket of Kamiya is disclosed as a known structure acting as a clip seat, which enables connection of the base to a door trim (Kamiya: para. [0024]).
With regards to Applicant’s arguments, the Examiner notes Applicant’s separate interpretation of the Cowelchuk and Kamiya references, in addition to Applicant’s separate interpretation of the present claim language in light of the present specification. The Examiner agrees with these interpretations. However, these differences in interpretation do not sufficiently lead to a difference between the art and the claimed invention, as Kamiya can instead be read as teaching an extension part and a planar part. The Examiner submits that in light of this different view, the arguments that there is no teaching of a suggestion or extension part extended from end surface of the substrate, that there is no teaching or suggestion of a rib, and that there is no teaching of an end surface of the substrate and an end surface of the extension part which are connected to each other are not found persuasive.
However, the argument that there is no teaching or suggestion of an entirety of a surface of the substrate, extension part, and planar part, on the surface side of the connection part, and the argument 
Cowelchuk and Kamiya do not provide sufficient direction or motivation to obviate the presence of the entirety of the substrate surface, extension part, and planar part on the one surface side of the connection part. 
In addition, Kamiya relies upon the presence of reinforcing fibers in its planar part and extension part to enable attachment of its planar part and extension part to an adjoining substrate. This deficiency in Kamiya cannot be rectified, as modifying the prior art to meet the present claims would render the structure relied upon in Kamiya unsuitable for its intended purpose. Furthermore, Kamiya is considered to teach away from the claimed absence of reinforcing fibers in the planar part and extension part. It is clear from Kamiya that such an absence of reinforcing fibers would reduce the connection strength between the planar part, extension part, and substrate, such that forming a working article would be impossible.
Claim 10 is rejoined and allowed as it contains the allowable features of present claim 1.
Claim 14 is not rejoined, as it does not contain the allowable features of present claim 1.
Therefore, claims 1-2 and 9-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
This application is in condition for allowance except for the following formal matters: 
Although allowable subject matter is present, new claim 14 is not directed to a previously examined claim, nor is claim 14 in condition for rejoinder. New claim 14 is directed to a new invention which has been restricted, and new claim 14 does not contain the allowable subject matter of claims 1-2 and 9-13. Claim 14 should be either amended such that it is placed into allowable form, or cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783